Citation Nr: 1117016	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  08-18 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for major depressive disorder (also claimed as post-traumatic stress disorder, anxiety, sleep disorder, and mood disorder) for the period prior to March 1, 2010.

2.  Entitlement to an initial evaluation in excess of 70 percent for major depressive disorder (also claimed as post-traumatic stress disorder, anxiety, sleep disorder, and mood disorder) for the period since March 1, 2010.

3.  Entitlement to service connection for postural orthostatic tachycardia syndrome (POTS).

4.  Entitlement to service connection for Tietze syndrome.

5.  Entitlement to service connection for temporomandibular joint dysfunction.

6.  Entitlement to service connection for irritable bowel syndrome.

7.  Entitlement to service connection for residuals of mercury poisoning (also claimed as mood swings, memory loss, chronic fatigue and general malaise).

8.  Entitlement to service connection for fibromyalgia (claimed as secondary to mercury poisoning). 

9.  Entitlement to service connection for sebhorrheic dermatitis, rosacea, acneiform rashes (claimed as dermatitis secondary to mercury exposure). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and G.K.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board)  on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2010, the Veteran testified at a travel board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

While the claim of entitlement to service connection for POTS was developed by the RO as a claim of entitlement to service connection for Barlow's syndrome, based upon the Veteran's November 2010 testimony before the Board, and a review of the evidence submitted in support of this claim, the Board concludes that the claim is more appropriately characterized as entitlement to service connection for POTS.  Accordingly, the Board has recharacterized the issue as captioned above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for POTS, service connection for residuals of mercury poisoning, and service connection for fibromyalgia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to January 13, 2006, the Veteran's major depressive disorder was productive of no more than occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood, due to such symptoms as:  intermittently illogical speech, near continuous panic and depression affecting the ability to function independently, appropriately, and effectively; anger; impaired impulse control; neglect of personal appearance and hygiene; difficulty in establishing and maintaining effective relationships; impaired and difficulty in adapting to stressful circumstances.

2.  Since January 13, 2006, the Veteran's major depressive disorder has been productive of total occupational and social impairment.  

 3.  Tietze Syndrome had its clinical onset during service.

4.  Temporomandibular joint dysfunction had its clinical onset during service.

5.  Irritable bowel syndrome had its clinical onset during service.  

6.  A chronic skin disorder had its clinical onset during service.  


CONCLUSIONS OF LAW

1.  Prior to January 13, 2006, a 70 percent rating is warranted for major depressive disorder.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, DC 9434 (2010).

2.  As of January 13, 2006, a 100 percent rating is warranted for major depressive disorder.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, DC 9434 (2010).

3.  Tietze syndrome was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  

4.  Temporomandibular joint dysfunction was incurred in service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  

5.  Irritable bowel syndrome was incurred in service. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).    

6.   Sebhorrheic dermatitis was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Sufficient notice must inform the claimant (1) of any information and evidence not of record that is necessary to substantiate the claim; (2) of the information and evidence that VA will seek to provide; and (3) of the information and evidence that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1) (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, notice was provided to the Veteran in March 2005.  The Dingess elements of VCAA notice were provided to the Veteran in August 2007.  The content of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.

Furthermore, the Veteran was told it was her responsibility to support the claims with appropriate evidence, and she was provided with the text of the relevant regulations relating to VA's duty to notice and assist.

With respect to VA's duty to assist, the RO or AMC attempted to obtain all medical records identified by the Veteran.  The Veteran's service treatment records are in the claims file.  VA treatment records are in the claims folder.  VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  She has not identified any other treatment records with respect to the claims being decided.  Thus, VA has made every reasonable effort to obtain all records relevant to the claims being decided.   

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran was afforded  A VA examination for the claimed heart condition in June 2006.  She was afforded VA examinations for major depressive disorder in June 2006 and November 2009.  In July 2007, she was afforded a VA examination for irritable bowel syndrome.  Each of the examinations were thorough and consistent with the evidence of record.  Accordingly, they may be considered in making a decision on her claims.

The Board finds that VA has satisfied its duties to inform and assist the Veteran with respect to the claims being decided.  Additional efforts to assist or notify the Veteran would serve no useful purpose. Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claims.

B.  Increased rating for major depressive disorder

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010). The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in the case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Major depressive disorder is rated under DC 9434.  Under DC 9434, a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A maximum 100 percent rating is warranted where there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9434.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The criteria for a 70 percent rating for major depressive disorder are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood. Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.) (DSM-IV).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2010).  

According to the GAF scale in DSM IV, a score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood and an inability to work.  A score from 41 to 50 reflects serious impairment in social and occupation functioning including an inability to keep a job.  A score from 51 to 60 reflects moderate symptoms or moderate difficulty in social, occupation or school functioning.  A score of 61 to 70 is provided when there are mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). A score of 71 to 80 reflects symptoms that are transient and expectable reactions to psychosocial stressors and no more than slight impairment in social, occupational or school functioning.

A September 2006 rating decision granted service connection for major depressive disorder and assigned a 50 percent evaluation from March 7, 2005, the date of the Veteran's claim.  An April 2010 rating decision assigned a temporary 100 percent rating from February 1, 2010, for a period of inpatient treatment for her psychiatric disorder, pursuant to 38 C.F.R. § 4.29.  A 70 percent rating has been in effect since March 1, 2010.  As the Veteran may not receive a schedular rating higher than 100 percent for the period from February 1, 2010, to February 28, 2010, the Board will limit its evaluation to entitlement to ratings higher than 50 percent for the period prior to March 1, 2010, and higher than 70 percent for the period since March 2010.    

Records from West Florida Hospital, dated in June 2005, reflect that the Veteran was brought in by law enforcement under the Baker Act after an incident at a VA clinic.  The records noted that the Veteran became disgruntled with her caretaker at the VA clinic and indicated that it was no good to go on living if they could not take care of her health.  The Veteran reported that she was very disgruntled with the poor care she had been receiving at the VA clinic and had no intention of hurting herself.  A psychiatric consultation determined that the Veteran did not meet the criteria for hospitalization in the psychiatric unit, and the Veteran was discharged to home.  

A certificate of professional initiating  involuntary examination, dated in June 2005, noted diagnoses of depression and military sexual trauma.  It was indicated that, without care and treatment, the Veteran was likely to suffer from neglect or refuse to care for herself, and such neglect or refusal posed a real and present threat of substantial harm.  In addition, it was noted that there was a substantial likelihood that without care or treatment, the Veteran would cause bodily harm to herself.  The record indicated that the Veteran voiced suicidal ideation.

VA clinical records dated in February 2006 show that the Veteran was not working due to a recent breast surgery.  Prior to her surgery, however, she had been working as a secretary.

A March 2006 letter from the Veteran's VA social worker to the Social Security Administration, written on behalf of the Veteran's application for disability benefits from the Social Security Administration, shows that the Veterans's psychiatric disorder was felt to be worsening.  She had been unable to handle her work responsibilities, and, as a result, had stopped working.  It was the opinion of the social worker that the Veteran was unable to work as a result of her service-connected psychiatric disorder.

In April 2006, the Veteran's VA social worker wrote a letter to the Hartford insurance company in support of the Veteran's application for permanent disability benefits.  In this letter, the social worker concluded that the Veteran's mental health symptoms were not expected to improve to the point that she would be able to return to work as a reliable and productive employee.  

The Veteran underwent a VA psychiatric examination in June 2006.  The Veteran reported a history of sexual assault during service.   She reported ongoing problems with anxiety and depression since service.  The Veteran reported that she slept poorly and was only able to sleep a couple of hours at a time.  She described herself as feeling irritable all of the time, very impatient and ready to explode.  The Veteran complained of frequent intrusive memories of her assault in service and reported that these had increased in frequency in the last couple of years.  She reported that she often thought that she wanted to die but that she was afraid of dying.  She reported making frequent trips to the emergency room with panic attacks.  The Veteran admitted to hypervigilance and reported that people tell her she is paranoid.  She admitted to exaggerated startle response.  She reported poor concentration.  

The Veteran further reported that she had significant financial problems as a result of unemployment and that she was homeless.  She indicated that her weight had gone up 60 pounds in the last two years, which she attributed to having a sedentary job prior to becoming unemployed in January 2006.  She reported that she had to get food from food banks, and the foods were not healthy.  She reported that she felt out of control and had no quality of life.

Mental status examination revealed that the Veteran was pleasant and cooperative throughout the examination.  Mood was dysphoric.  Affect was congruent.  The Veteran basically cried through the entire session.  Thought content and processes were within normal limits.  There was no evidence of delusions or hallucinations.  The Veteran largely maintained eye contact throughout the session.  No inappropriate behavior was noted.  The Veteran admitted to suicidal ideation without current intent.  The Veteran admitted to experiencing homicidal ideation about her assailant but reported that she had no idea of where he was and no intention of carrying out her plan.  The Veteran was able to maintain her personal hygiene and perform activities of daily living.  She was alert and oriented times four.  There was no evidence of gross memory loss or impairment.  Her speech was linear and coherent and was of normal rate and volume.  The examiner diagnosed PTSD, chronic and major depressive disorder, recurrent, moderate and chronic.  The examiner assigned a GAF of 52.  

November 2006 records indicate that Hartford Insurance Company granted long term disability due in part to PTSD, as well as to irritable bowel syndrome, back, neck, chronic pain and fibromyalgia.  

A VA mental health clinic note dated in December 2007 noted that the Veteran reported frustration with her VA medical care.  She complained of numerous problems with her significant other.  It was noted that the VA psychologist agreed to work with the Veteran on anger management issues.  On mental status examination, the Veteran was tearful, depressed, and angry but stable.  The Veteran denied suicidal and homicidal ideation, plan or intent.  A GAF of 50 was assigned.  

In May 2008, the Veteran was seen by a VA psychologist for an individual psychotherapy session.  The Veteran noted that she had been frustrated in her attempts to get treatment.  She felt that providers who had seen her were able unwilling or unable to help her.  She discussed her overwhelming anger and hate that had become progressively worse over the past year.  The Veteran admitted to recent violent behavior and fear that she would seriously hurt somebody.  

In a written statement received in August 2008, the Veteran indicated that she had not worked at all in the past 12 months.  

In a November 2008 letter, a VA psychologist, S.G., indicated that the Veteran has been under her care since May 2008.  The psychologist noted that the Veteran had a history of sexual assault which had resulted in chronic emotional disturbance.  She indicated that the Veteran presented with all of the hallmark symptoms of PTSD to include difficulty sleeping, intrusive memories, nightmares, avoidance of reminders of her trauma, social isolation, loss of interest in activities, irritability, exaggerated startle response, hypervigilance, and difficulty concentrating.  

The VA psychologist noted that the Veteran presented with an anxious and depressed mood with underlying anger.  Affect was congruent and reactive, usually becoming tearful and crying through most of the session.  Though content and processes are within normal limits.  There was no evidence of delusions or hallucinations.  It was noted that good eye contact was usually maintained.  There was no inappropriate behavior.  The Veteran had admitted to passive suicidal ideation, wishing sometimes she would die.  She admitted to violent thoughts about others but denied specific homicidal target or intent.  She was able to maintain personal hygiene and perform activities of daily living.  There was no evidence of gross memory loss or impairment although this had not been formally assessed.  Speech was linear and coherent.  Speech was of normal rate and volume.

The psychologist noted that, in her clinical opinion, the Veteran's PTSD rendered her unable to work, primarily due to her inability to interact appropriately with others, her significant anger (to the point of thinking about inflicting bodily harm to others), her preoccupation with physical problems, and her difficulty concentrating.  In addition, her sleep disturbance made it difficult for her to sustain attention and/or alertness for any extended period of time.  Diagnoses included PTSD, chronic and major depressive disorder, recurrent.  The VA psychologist assigned a GAF of 50.  

A Depression Screen dated in September 2009 reflects that the Veteran denied suicidal ideation and reported that she was anxious about her financial situation.  

VA mental health records indicate that the Veteran was hospitalized at VA for five days in October 2009.   A review of psychiatric symptoms noted poor sleep, excessive anxiety, isolation, lack of adult contact and suicidal thinking.  It was noted that a the Veteran was suicidal and had a plan to overdose.  A mental status examination upon admission reflects that the Veteran's speech was spontaneous and fluent.  Her mood was generally depressed, and her affect was engaging.  She denied active hallucinations and delusions, although she reported disturbing dreams.  

The Veteran underwent an additional VA examination in November 2009.  The Veteran complained that she had no life and was miserable.  Regarding family relationships, the Veteran reported that she did not have any family relationships because she could not get along with anyone.  She reported that she did not have any friends or acquaintances.  She indicated that she was unemployed since 2006.  She had previously managed loan accounts.  She reported that she could not get along with anyone from work.  The examiner noted that there was no apparent impairment of thought processes or communication.  On mental status examination, the Veteran was fully oriented.  She was mildly unkempt and was uncooperative.  Her mood was presented as mildly labile and moderately irritable with full and at times excessively reactive affect.  She denied suicidal intent or planning, homicidal intent, hallucinations and delusions.  Attention, memory and judgment appeared to be within normal limits.  The examiner assigned a GAF score of 50.

In December 2009, the Veteran submitted written statements from her landlord and a neighbor.  The Veteran's landlord noted that the Veteran was depressed and agitated and did not leave her apartment.  The Veteran's neighbor, C.W., noted that the Veteran was losing weight and having panic attacks. 

VA records dated in December 2009 indicate that the Veteran's status was on facility high risk list for suicide and was to be re-evaluated in 90 days.    

A certificate of mental examination dated in February 2010 reflects that a physician stated that the Veteran was likely to cause serious harm to herself or to others.  The physician indicated that it was unsafe for the Veteran to leave the hospital.  

VA records dated in February 2010 reflect that the Veteran was admitted to the VA Hospital for inpatient treatment for 21 days with a diagnosis of PTSD, chronic major depressive disorder, recurrent, severe.  A VA mental health admission note dated in February 2010 indicates that the Veteran presented for voluntary admission to the WISER program.  The Veteran reported prior military sexual trauma.  She reported she often experienced dreams of being chased.  The Veteran felt that over the years she searched out jobs that were dangerous because she didn't want to live.  She felt that she avoided places such as stores because she had difficulty being around crowds.  She complained of hyperarousal.  She reported symptoms of low mood and depression.  She described feeling hopeless and irritable.  She stated that, since an incident in 1989 when she killed an intruder, she turned her emotions inward.  It was noted that there was a history of prior suicide attempts.  The Veteran reported that she was struggling over whether to live or die.  She denied any active suicidal ideations, plans or intent.  She denied manic symptoms, including elevated mood, racing thoughts, decreased need for sleep and increased energy.  The Veteran denied cognitive symptoms, including forgetfulness, losing track of time, getting lost and difficulty with managing money.  The Veteran reported an unstable employment history and reported that she was not currently working.  

On mental status examination, it was noted that the Veteran was appropriately groomed.  She was cooperative and polite.  Her psychomotor activity was unremarkable.  Speech was of unremarkable rate, tone, volume and of fluent rhythm.  Her affect was tearful, stable and appropriate.  Her mood was depressed.  Her thoughts were goal directed.  The Veteran reported having no suicidal ideation and no homicidal ideation.  There was no evidence of psychosis.  Intellectual functioning was grossly intact.  Insight was fair, and judgment was grossly intact.  A GAF of 35 was assigned.  

A VA mental health discharge note dated in February 2010 indicated that the Veteran had a past psychiatric history significant for prior suicide attempt and prior hospitalizations and prior diagnosis of PTSD and major depressive disorder and presented for voluntary admission to the WISER program.  A mental status examination at the time of discharge indicated that the Veteran was casually dressed, made good eye contact, and was cooperative, calm and appropriate.  Her speech was of normal rate and volume.  Thought processes were logical and goal-directed without any evidence of looseness of associations, flight of ideas or tangentiality.  With regard to thought content, there were no delusions, no paranoid ideation, no suicidal or homicidal ideation and no obsessions.  Long-term, short term and immediate recall memory were intact.  Insight and judgment were noted as fair.  The treatment record indicated that the Veteran was a high risk for suicide.  

Records dated in July 2010 reflect that the Veteran was involuntarily hospitalized due to threats that she was going to kill herself.

In November 2010 testimony before the Board, the Veteran testified that she had been hospitalized for one week pursuant to the Baker Act.  She indicated that she attempted to overdose.  The Veteran testified that she does not have a relationship with her family and does not have a social life.  The Veteran testified that she experienced suicidal thoughts in the time period prior to March 2010.  She stated that she was admitted into the hospital in August 2009 with suicidal thoughts.

Social Security records indicate that the Veteran was determined to be disabled due to a back disorder and a psychiatric disorder, effective January 13, 2006. 

After reviewing the evidence, the Board concludes that an increased rating of 70 percent is warranted for the period prior to January 13, 2006, as the evidence during this time period more nearly approximates severe, but not total, impairment due to service-connected major depressive disorder.  During this period, major depressive disorder was manifested by occupational and social impairment with deficiencies in most areas.  The Veteran complained of sleep problems, irritability and problems with concentration.  Active suicidal ideation was noted during this time period.  

With respect to whether her disability warrants a total 100 percent disability rating for this period, however, the Board finds that the preponderance of the evidence is against such a finding.  

The Veteran was not shown to have gross impairment in thought processes or communication.  Further, there is no evidence that the Veteran had persistent delusions or hallucinations.  She was not disoriented as to time or place, and there is no evidence that she suffered from a memory loss manifested by an inability to recall the names of close relatives, her own occupation, or her own name.  As such, the Board finds that an evaluation in excess of 70 percent is not warranted for the period prior to January 13, 2006.

For the period since January 13, 2006, however, the Board concludes that the Veteran's service-connected psychiatric disorder has been totally disabling, and that she is therefore entitled to a 100 percent disability rating.  The Veteran has been unable to work as a result of her service-connected psychiatric disorder since January 13, 2006.  Since January 13, 2006, the clinical evidence shows persistent worsening of the symptoms attributable to her service-connected psychiatric disability.  She has been hospitalized on more than one occasion in relation to suicide attempts, most recently in February 2010, at which time the Veteran was hospitalized for a 21 day period.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan v. Principi, at 444.

Applying this analysis to the criteria for the 100 percent rating, it follows that the Veteran would be entitled to that rating if major depressive disorder caused total occupational and social impairment, regardless of whether she had some, all, or none of the symptoms listed in the rating formula, and regardless of whether her symptoms were listed or not.  

Since January 13, 2006, the Veteran has indicated that she is frequently irritable, has increasingly had difficulty getting along with others, and that she most often isolates himself.  Her social interaction is at a bare minimum.  In sum, the record overall reflects poor social functioning.  Additionally, she has very few, if any, leisure activities.  The Veteran's occupational functioning throughout this period has been severely impaired.  

Mental status examination since January 13, 2006 has revealed a depressed or anxious mood and constricted affect.  While there is no evidence of delusions or other abnormal thought processes, she has had difficulty concentrating and has active suicidal ideations.

The Veteran's difficulty with social environments, her need to largely isolate herself, and her inability to work clearly indicate that her symptoms of major depressive disorder result in total occupational and social impairment.  While the Veteran was assigned GAF scores of 52 and 50 during this period, and a GAF score of 50 as recently as November 2009, this does not match the severe clinical findings shown in contemporaneous treatment records.  Accordingly, the Board concludes that the GAF scores are an inaccurate representation of the Veteran's functioning.  

Based upon the above findings, the Board finds that since January 13, 2006, the Veteran's disability more nearly approximates a 100 percent disability rating.  Her history since then demonstrates clear occupational and social impairment.  

Consideration has been given to "staged ratings" (different percentage ratings for different periods of time since the effective date of service connection).  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).
In this regard, the Board concludes that for the period prior to January 13, 2006, an increased rating of 70 percent, but no more, is warranted.  In addition, for the period since January 13, 2006, an increased rating of 100 percent is warranted.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether referral for consideration of an extraschedular rating is warranted for the period prior to January 13, 2006.  As discussed above, the symptoms of the Veteran's major depressive disorder during that period consist of deficiencies in most of the areas described in the criteria for a 70 percent rating.  There have been no reports of symptoms that are outside the rating schedule.  Hence, the schedule reasonably describes the Veteran's disability, and referral for extraschedular consideration is not warranted.

A rating higher than 100 percent is not permissible.  Accordingly, referral for extraschedular consideration for the period since January 21, 2010, is not warranted.

Entitlement to a total disability rating 
based on individual unemployability (TDIU).

TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010). 

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2010) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

For the period prior to January 13, 2006, the Veteran did not allege that her service-connected major depressive disorder disability prevented her from obtaining or maintaining all gainful employment for which her education and occupational experience would otherwise qualify her.  As discussed above, although the Veteran had difficulties at work, she remained fully employed throughout this period.  Accordingly, the Board concludes that the record does not raise a claim of entitlement to TDIU rating for the period prior to January 13, 2006, and consideration of a TDIU rating is therefore not warranted.

With respect to the period since January 13, 2006, TDIU is payable only when the schedular rating is less than total.  38 C.F.R. § 4.16(a).  The award of a 100 percent schedular rating, effective January 13, 2006, moots the issue of entitlement to TDIU for the period when the 100 percent rating is in effect.  Herlehy v. Principi, 15 Vet. App. 33 (2001).

C.  Legal Criteria - Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

A. Tietze Syndrome

The Veteran asserts that she was initially treated for chest pain and costochondritis while on active duty and has continued to experience chronic inflammation of her chest tissue that is currently diagnosed as Tietze syndrome.  At her November 2010 hearing before the Board, the Veteran explained that the chest pains she reported during active duty service were related to her depression because she was lying down a lot and pressing on the inflamed connective tissue, causing pain.  She indicated that in 2007 a physician identified her condition as Tietze syndrome.  Although she was not diagnosed with Tietze syndrome until 2007, the Veteran explained that the symptoms ultimately determined to be related to Tietze syndrome were the same as those she experienced in service.

Service treatment records demonstrate that the Veteran sought treatment for complaints of chest pain.  Records from Bethesda Naval Hospital dated in September 1982 reflect diagnoses of chest pain of undetermined etiology.  Associated records show that the Veteran was seen for evaluation of Barlow's syndrome with atypical chest pain.  It was further noted that she was diagnosed with mitral valve prolapse in June 1981.  The Veteran reported chest pains that occurred daily manifested by substernal chest squeezing lasting approximately one hour or by stabbing chest pain lasting seconds.  

Post-service medical records reflect current diagnoses of Tietze syndrome.  VA records dated in August 2008 reflect that the Veteran was seen to follow up on an ER visit for chest pain two days prior.  She reported that the pain was gradually better, with a sore feeling in the lower chest.  She reported a lot of back pain in the thoracic area, and spasms that occurred in the left ribs under the left breast.  

The Veteran underwent VA examination in relation to this claim in October 2009.  The Veteran complained of costosternal region chest pain and Tietze syndrome.  She reported a past medical history of fibromyalgia.  With respect to medical history, she reported a diagnosis of Tietze syndrome, diagnosed in 2007.    The Veteran reported that she had noncardiac chest wall pain starting in 1981.  She had several workups for cardiac disease, which were all negative.  The examiner reviewed the medical records and noted a history of a diagnosis of chest pain in September 1982, of unknown etiology.  Cardiac etiology was ruled out.  Medical records dated in June 1981 showed that the Veteran was diagnosed with costrochondritis.  Upon exit examination in January 1983, there were no reports of costrochondritis or atypical chest wall pain.  There were no surgeries.  

With regard to current symptoms, there were no reports of productive cough, or sputum hemoptysis.  There were no reports of dyspnea at rest.  The Veteran reported dyspnea with exertion from walking to her door.  The supine position was better.  Sitting made her pain worse in the anterior chest wall from the clavicle down to the bottom rib cage.  The Veteran reported that she also had posterior rib cage pain, with some radiation from the anterior to the posterior.  Breathing in made it worse, and palpation made it worse.  

There was no diagnosis of asthma.  There was no treatment and no oxygen.  The Veteran takes albuterol and darvocet for pain as well as the tizananidine as a muscle relaxant.  Together, they helped some.  The Veteran also reported that she visits a chiropractor twice a week.  Modalities included realigning her chest/ rib cage.  That helped temporarily for two to three days.  She had been going to a chiropractor for two years.  She also briefly tried steroid injections.  Those helped a little bit.  

There had been no hospitalizations or surgeries.  There was no fever or night sweats.  The examiner diagnosed constrochondritis, resolved, with no residuals.  The examiner opined that the preponderance of the medical evidence did not support costrochondritis as a chronic condition.  The examiner diagnosed Tietze syndrome after military service.  The examiner stated that active military records did not support this diagnosis.   The examiner also diagnosed fibromyalgia after active military service and mild restrictive lung defect, more likely than not caused by or related to elevated BMI.  

Records from West Florida Healthcare, dated in August 2010, reflect that the Veteran presented to the emergency room with a complaint of diffuse chest pain 12 hours prior to presentation.  The records noted a medical history of chronic costrochondritis.  

In July 2009, the Veteran submitted a letter from Dr. B.B., a private chiropractor.  Dr. B.B. noted that the Veteran has been under his care for two years for automobile accidents and constant flare-ups with her conditions.  He stated, "I have reviewed the patient's medical records and upon  review of the medical record it is at least as likely as not that her current condition of Tietze's syndrome... began with [the Veteran's] military career.  

He noted that, "[The Veteran] consistently complains of pain in the anterior aspect of her rib cage, near the costrochondral junction bilaterally, which is easily aggravated by normal activities of daily living, such as attempting to do housework.  The pain is consistent with [the Veteran's] medical records from the military that date back to 1981."

The VA examination and the private medical opinion differ as to whether Tietze syndrome was present in service.  However, the opinion of the private chiropractor indicates that the Veteran's current pain is consistent with military records dating back to service in 1981 and that Tietze syndrome likely began during service.  Accordingly, resolving any doubt in the Veteran's favor, the Board concludes that service connection is warranted for Tietze syndrome.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Skin disorder

Service treatment records reflect that the Veteran was seen in November 1982 with a complaint of a rash all over the body.  Examination revealed a rash over the legs, arms, back and chest.  Assessment was unknown allergic condition.  

In the substantive appeal received in June 2010, the Veteran indicated that her skin condition began while on active duty and has continued since service.  

The Veteran also testified in November 2010 that she had rashes during service and has continued to experience rashes since service.  The Board notes that the Veteran is competent to identify a rash.  See Jandreau, supra.  

Post-service VA medical records reflect current treatment for skin disorders, including seborrheic dermatitis and acneiform rashes.  

Treatment records from the Biloxi VAMC, dated in March 2006, noted a history of rosacea, seborrheic dermatitis and acneiform rashes that were well controlled.  

A VA dermatology physician note dated in October 2009 reflects that the Veteran was seen with skin complaints.  She reported having a few lesions that she wanted to have checked.  Physical examination revealed a few small, elevated, brown, waxy lesions on the extremities and around the neck.  The skin examination was otherwise negative.  The physician's impression was seborrheic keratosis.

The record in this case shows that the Veteran received treatment for rashes, and her competent lay testimony indicates that she has continued to experience rashes since service.  VA medical records reflect a current diagnosis of seborrheic keratosis.   Based upon the Veteran's testimony, there is evidence of continuity of skin symptoms since service.  The Board finds the Veteran's report of continuity credible and supported by the evidence of record.  The Board concludes that the evidence is at least in equipoise, and the benefit of the doubt is given to the Veteran that her rosacea, seborrheic dermatitis and acneiform rashes and current seborrehic keratosis (the most recently diagnosed skin disorder) are related to her military service.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  
C.  Irritable Bowel Syndrome

At her November 2010 hearing before the Board, the Veteran indicated that she has experienced symptoms of irritable bowel syndrome since service.  

Service treatment records reflect that the Veteran was seen in sick call in April 1980 with a complaint of nausea and diarrhea.  Service records reflect a complaint of diarrhea and abdominal pain in September 1980.
  
A March 1981 entry noted that the Veteran was to take medications for bowels and urinary tract infection.  A January 1982 entry noted findings of cecal malrotation.
Service treatment records noted complaints of diarrhea and gastritis in February 1983.   A June 1983 entry noted a complaint of pain with bowel movements and an assessment of possible gastritis.  

VA outpatient records reflect a medical history and current diagnosis of irritable bowel syndrome.  VA gastroenterology progress notes dated in February 2006 noted irritable bowel syndrome, characterized by nausea, bloating, reflux symptoms, intermittent diarrhea and constipation for at least 10 years.  It was noted that she underwent EGD 10 years ago and was told to have a sensitive stomach.  An impression of irritable bowel syndrome was noted.  

The Veteran underwent VA examination in relation to this claim in July 2007.  The examiner noted a pertinent past medical history of irritable bowel syndrome.  The Veteran complained of a burning sensation behind her sternum for 25 to 30 years.  She reported abdominal symptoms daily.  It was noted that the Veteran has a diagnosis of irritable bowel syndrome for more than 30 years.  The Veteran reported that she awakens at night due to abdominal pain.  Abdominal pain in the upper quadrants and an abdominal distention presented frequently, almost daily.  The examiner stated that there were symptoms that were pertinent not only to diagnosed hiatal hernia but to irritable bowel syndrome.  

A VA outpatient record dated in August 2008 reflects that the Veteran reported symptoms of irritable bowel syndrome with bloating, gas, intermittent diarrhea, and urgency that are similar to those symptoms for which she was seen while in the military.  A physician assessed irritable bowel syndrome which likely began in the military.  

VA records dated in October 2009 reflect an assessment of irritable bowel syndrome.  

VA records dated in June 2009 noted a 30 year history of irritable bowel syndrome.  

At a June 2009 VA examination, the Veteran complained of a burning sensation behind her sternum for 25 or 30 years.  She reported having abdominal symptoms daily.  Among the reported symptoms were burning sensation behind the sternum several times a day, food and acid regurgitation  after meals, which was especially pronounced at night, and nausea.  There were no particular foods which caused such symptoms, but she noted that the uptake of Coke definitely caused these symptoms.  There was no hematemisis.  There were no circulatory disturbances such as hypoglycemia.  The Veteran reported nausea with eating.  She reported that she always took hydroxine at least three times a day.  She complained of awakening at night on several occasions due to abdominal pain.  She reported that she sometimes had diarrhea and constipation, no melena or hematemesis.  The examiner diagnosed hiatal hernia.  The examiner opined that medical records do not support this diagnosis while in military service and that this condition is not caused by or related to military service.  

As the August 2008 VA medical opinion determined that the Veteran's current irritable bowel syndrome likely had its onset during service,  the Board finds that service connection for irritable bowel syndrome is warranted.  In this case, service incurrence has been shown by satisfactory lay evidence and continuity of the disability since service.  Thus, it is at least as likely as not that the Veteran's irritable bowel syndrome was incurred in active service, and service connection for irritable bowel syndrome is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D.  TMJ

At her November 2010 hearing before the Board, the Veteran testified that she had experienced symptoms related to TMJ in service.  She indicated that she started grinding her teeth after she was sexually assaulted in service, and that grinding her teeth had led to the development of TMJ.  She testified that she has continued to experience TMJ symptoms since service.

Service treatment records do not reflect a diagnosis of TMJ.  However, the Veteran is competent to report experiencing symptoms such as grinding her teeth in service.   See Layno v. Brown, 6 Vet. App. 465, 469 (1994).   The Veteran's account is supported by a statement from a dentist with whom the Veteran worked, who indicated that the Veteran complained of symptoms consistent with TMJ while in service.   

Post-service VA medical records reflect that the Veteran has a current diagnosis of TMJ.  A report of a VA pain consultation dated in October 2008 reflects that the Veteran presented with a chronic pain syndrome that appeared partially due to fibromyalgia, partially due to TMJ, and partially due to degenerative changes in the lumbar and cervical spine.  

The record in this case reflects that the Veteran complained of symptoms associated with TMJ in service.  She has indicated that symptoms associated with TMJ have persisted since service.  The Board finds the Veteran's report of continuity credible and supported by the evidence of record.   Further, VA medical records reflect a current diagnosis of TMJ.  Accordingly, given this evidence, the record reflects continuity of TMJ symptomatology since service.  Therefore, the Board concludes that the evidence is at least in equipoise, and service connection for TMJ is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Prior to January 13, 2006, a 70 percent rating is granted for major depressive disorder, subject to regulations governing the payment of monetary benefits.

Since January 13, 2006, a 100 percent rating is granted for major depressive disorder, subject to regulations governing the payment of monetary benefits.

Service connection for Tietze syndrome is granted.

Service connection for rosacea, seborrheic dermatitis and acneiform rashes and seborrheic keratosis is granted.

Service connection for irritable bowel syndrome is granted.

Service connection for TMJ is granted.


REMAND

Additional development is warranted with regard to the claims for service connection for residuals of mercury poisoning (also claimed as mood swings, anemia, memory loss, chronic fatigue and general malaise), service connection for POTS, and service connection for fibromyalgia.

The Veteran claims entitlement to service connection for multiple disabilities secondary to mercury exposure in service, including anemia and fibromyalgia.  

At her November 2010 hearing before the Board, the Veteran described experiencing the onset of generalized body discomfort, mood swings, chronic fatigue, general malaise, and anemia in service.  She attributed these to her in-service exposure to mercury as a result of duties associated with her military occupational specialty of dental technician.  In support of her assertions, she points to medical articles she obtained from the internet which describe symptoms associated with exposure to mercury, including fatigue, general malaise, environmental sensitivities, and emotional disturbances.

A statement from Dr. Whitman, D.M.D., a dentist with whom the Veteran worked in service, dated in October 2006, noted that the Veteran was a dental assistant for approximately two years while on active duty in the Navy.  Dr. Whitman noted that, in the early 1980's, preparing a dental amalgam required the dental assistant to dispense drops of liquid mercury from a small bottle into a capsule that contained the powdered metals.  This capsule was then mixed in an automatic device.  If the amalgam mix was a little too wet; namely had excess mercury, it was placed in a squeeze cloth by the dental assistant.   The amalgam was then manually squeezed to soak up the excess mercury and achieve the desired consistency.  The dentist noted that, in those years, neither dentists nor dental assistants wore gloves as part of universal precautions.  Consequently, dental assistants came into daily skin contact with Mercury, and the Veteran was no exception.

A VA pain consultation report dated in October 2008 noted that the Veteran presented with a history of being exposed to mercury while working as a dental technician in the military.  She reported a gradual onset of a generalized pain syndrome, which she attributed to mercury intoxication.  

The Veteran has not been afforded a VA examination to determine whether she has residual disability as a result of mercury exposure.  

The duty to assist requires VA to provide a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2002).  The Board finds that a remand is warranted in order to obtain a VA medical opinion to determine whether the Veteran has residual disability as a result of mercury exposure in service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).

The Board also concludes that a remand for an examination and etiological opinion is necessary with respect to the claim of entitlement to service connection for POTS.  

Service treatment records reflect that the Veteran was diagnosed with Barlow syndrome in December 1981.  At her November 2010 hearing before the Board, however, the Veteran testified that although she had heart palpitations during service, her palpitations were misdiagnosed as Barlow syndrome.  She indicated that she actually has postural orthostatic tachycardia syndrome (POTS), which results in a fluctuating heart rate.  

In June 2006, the Veteran had a VA examination for heart disorders.  The examiner concluded that there was no objective evidence to support any valvular or cardiac disease.  The examination did not address the Veteran's reported condition of POTS.  In light of the Veteran's testimony regarding this condition, a new VA examination is necessary to address the nature and etiology of any current heart disorder.  

Finally, a remand is necessary in order to obtain an examination and etiological opinion with respect to the Veteran's claim of entitlement to service connection for fibromyalgia.  The Veteran is competent to report having experienced both diffuse and specific joint pain during service, and her testimony in this regard is credible.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  As the Veteran, however, is not competent to diagnose the pain she experienced in service as pain associated with fibromyalgia, or to relate her fibromyalgia to in-service exposure to mercury, and it is unclear to the Board whether the Veteran's complaints represent the initial clinical manifestations of her fibromyalgia, the Board concludes that a remand for an examination is necessary in order to fairly decide the merits of the Veteran's claim.  U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to ascertain any current residuals of mercury exposure.  The AMC/ RO should attempt to schedule the examination at a facility other than the  Pensacola VAMC.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that such a review was conducted.

2.  Following a thorough examination, the examiner should address the following:

a) State whether anemia is currently present.  If anemia is present, the examiner should indicate whether anemia is at least as likely as not (50 percent or greater likelihood) related to service, including to mercury exposure in service.  The examiner should provide a detailed rationale for the opinion.
 
b)  State whether fibromyalgia is present.  

In determining whether a diagnosis of fibromyalgia is appropriate, any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, including, specifically, trigger point analysis to rule out rheumatoid arthritis, or any other autoimmune disorder which could be the basis for her complaints of polyarthralgia.  The examiner should review the claims file and note that review in the examination report.  The examiner must provide the rationale for the opinions provided, with citation to relevant clinical findings.  If necessary, the examiner should reconcile the opinions with all other opinions of record.  The examiner should specifically opine as to the following questions:

a.  Does the Veteran meet the diagnostic criteria for a diagnosis of an autoimmune disorder such as rheumatoid arthritis, lupus, or fibromyalgia?

b.  If so, is it at least as likely as not (50 percent probability or greater) that the disorder first manifested during her active service, or was otherwise caused by any incident of her service, including in-service exposure to mercury?  

c)  The examiner should state whether any current  mood swings, memory loss, chronic fatigue and general malaise (Mad Hatter's syndrome) are at least as likely as not (50 percent or greater likelihood) related to service, including to mercury exposure in service.  The examiner should provide a detailed rationale for the opinion.   

The examiner should note that for purposes of the examination, the Veteran's mercury exposure is accepted as true based upon the letter which indicates that the Veteran handled mercury in her occupation as a dental assistant.  The examiner should provide a detailed rationale for the opinion.  

3.  Schedule the Veteran for a VA examination for heart disorders.  The AMC/ RO should attempt to schedule the examination at a facility other than the  Pensacola VAMC.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that such a review was conducted.  The examiner should:  

a) Indicate whether Barlow syndrome or postural orthostatic tachycardia syndrome (POTS) are  currently present. 

b)  If Barlow syndrome or POTS is present, the examiner should state whether it is at least as likely as not that such disorder had its clinical onset during the Veteran's period of active service or whether it is otherwise related to service.  The examiner should provide a detailed rationale for the opinion.    

4.  Following the completion of the requested actions, the claims on appeal should be readjudicated.  If the claims remain denied, the Veteran and her representative should be provided a Supplemental Statement of the Case (SSOC) and should be afforded an opportunity to respond.  Thereafter, the claim should be readjudicated.  

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


